WHIPPLE, C.J.,
concurring.
| ^though the result reached by the trial court, and affirmed by the majority, is legally correct, it is also woefully unfair. As the facts of this case demonstrate, application of the short legislative “grace period” in a case such as this one, i.e., where no immovable property of the estate has been partitioned or sold, serves no purpose whatsoever in furtherance of the purported goal of ensuring “stability of land title.” In my view, these stated purposes are not served by shutting out this group of heirs. However, we are required to apply the law as given, and we have done so herein. Thus, I concur in the result, which I agree is legally correct.